    Case 3:19-cr-00124-REP Document 3 Filed 09/09/19 Page 1 of 1 PageID# 4


                                                                            P      II       L     E
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA                       SEP - 9 2019
                                   Richmond Division
                                                                              (a£RK, U.S. DISTRICT COURT
                                                                                        RICHMOND. VA
UNITED STATES OF AMERICA                      )

                                                     CRIMINAL NO.        3:19-cr- 124

MELISSA MORRIS,                                      False Statement to Obtain
                                                     Federal Employees' Compensation
                                                     (I8U.S.C.§1920)
               Defendant.



                                 CRIMINAL INFORMATION


                                             Count One


       THE UNITED STATES ATTORNEY CHARGES THAT:


       Beginning in or about July 2010 through on or about December 2017, in the Eastern

District of Virginia and within the jurisdiction of this Court, the defendant, MELISSA MORRIS,

did knowingly and willfully make and cause to be made a false, fictitious, and fraudulent

statement and representation, on a recurring bassi, in connection with the application for, and

receipt of, compensation benefits, and other payments, imder Subchapter I of Chapter 81 of Title

5 of the United States Code, the value of such compensation, benefits, and other payments being

in excess of $1,000.

(In violation of Title 18, United States Code, Section 1920).


                                              G. Zachary Terwilliger
                                              United States Attorney



                                       By:
                                              Heather Hart Mansfield
                                              Assistant United States Attorney
